12/23/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0608


                                      DA 20-0608
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 KAYLA DAWN PENNINGTON,

              Defendant and Appellant.
                                _________________

       Counsel for Appellant Kayla Dawn Pennington moves the Court to withdraw as
counsel and for appointment of counsel from the Appellate Defender Division. Counsel
states that the scope of his representation of Pennington does not include appeal, and that
Pennington is indigent.
       IT IS THEREFORE ORDERED that the motion to withdraw as counsel is
GRANTED.
       IT IS FURTHER ORDERED that the motion for appointment of counsel is
GRANTED. The Appellate Defender Division shall have thirty (30) days from the date of
this Order within which to file either a Notice of Appearance or a motion to rescind this
Order appointing counsel. In the event Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order any additional transcripts if they have
not been already ordered.
       The Clerk is directed to provide a copy of this Order to counsel of record, to the
Appellate Defender Division, and to Kayla Dawn Pennington personally.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 23 2020